11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Craddick Partners, Ltd.,                      * From the 441st District
                                               Court of Midland County,
                                               Trial Court No. CV-50026.

Vs. No. 11-15-00014-CV                        * July 14, 2016

EnerSciences Holdings, LLC;                   * Memorandum Opinion by Willson, J.
Chem Rock Technologies, LLC;                   (Panel consists of: Wright, C.J.,
Rapid Drilling, LLC; and                        Willson, J., and Bailey, J.)
Permian Basin Ventures, LLC.

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Craddick Partners, Ltd.